This memorandum opinion was not selected for publication in the New Mexico Appellate
     Reports. Please see Rule 12-405 NMRA for restrictions on the citation of unpublished
     memorandum opinions. Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court
     of Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                   No. A-1-CA-37430

 5 RONALD JOHNSON,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF SIERRA COUNTY
 8 Mercedes C. Murphy, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12   Bennett J. Baur, Chief Public Defender
13   C. David Henderson, Assistant Appellate Defender
14   MJ Edge, Assistant Appellate Defender
15   Santa Fe, NM

16 for Appellant

17                                 MEMORANDUM OPINION

18 VANZI, Chief Judge.
 1   {1}   Defendant appeals from his conviction for voluntary manslaughter. This Court’s

 2 calendar notice proposed to summarily affirm. Defendant filed a memorandum in

 3 opposition to this Court’s proposed disposition. Not persuaded by Defendant’s

 4 arguments, we affirm.

 5   {2}   Defendant continues to argue that there was insufficient evidence to support his

 6 conviction for voluntary manslaughter in the face of his claims of self-defense and

 7 defense of a dwelling. [DS 12; MIO 6-8] Defendant does not dispute the facts relied

 8 upon in the proposed disposition. See State v. Mondragon, 1988-NMCA-027, ¶ 10,

 9 107 N.M. 421, 759 P.2d 1003 (stating that a party responding to a summary calendar

10 notice must come forward and specifically point out errors of law and fact and the

11 repetition of earlier arguments does not fulfill this requirement), superseded by statute

12 on other grounds as stated in State v. Harris, 2013-NMCA-031, ¶ 3, 297 P.3d 374.

13 Rather, Defendant argues that the evidence presented cannot exclude the hypothesis

14 that he acted in self-defense or in defense of his dwelling. [MIO 8] However, it was

15 for the jury to determine whether the hypothesis of guilt was more reasonable than the

16 defense hypotheses. Cf. State v. Montoya, 2005-NMCA-078, ¶ 3, 137 N.M. 713, 114

17 P.3d 393 (“When a defendant argues that the evidence and inferences present two

18 equally reasonable hypotheses, one consistent with guilt and another consistent with

19 innocence, our answer is that by its verdict, the jury has necessarily found the



                                               2
 1 hypothesis of guilt more reasonable than the hypothesis of innocence.”). It was for the

 2 jury to weigh the evidence and make that determination. See State v. Salas, 1999-

 3 NMCA-099, ¶ 13, 127 N.M. 686, 986 P.2d 482 (recognizing that it is for the fact-

 4 finder to resolve any conflict in the testimony of the witnesses and to determine where

 5 the weight and credibility lie).

 6   {3}   Defendant also continues to argue that trial counsel was ineffective for failing

 7 to file a motion to recuse the district court judge from hearing the case or a motion for

 8 a change of venue. [DS 12-13; MIO 8-10] The calendar notice indicated that absent

 9 evidence on the record suggesting that the district court judge held some bias in this

10 regard, we proposed to conclude that trial counsel was not ineffective for failure to

11 make a motion not supported by the record. See State v. Stenz, 1990-NMCA-005, ¶ 7,

12 109 N.M. 536, 787 P.2d 455 (stating that trial counsel is not ineffective for the failure

13 to make a motion that is not supported by the record). Defendant does not point to any

14 error in the law relied upon in the proposed disposition, but asserts that trial counsel

15 should have at least tried to remove the judge from the case, despite her stated lack of

16 recollection concerning the 2010 incident. [MIO 10] See Mondragon, 1988-NMCA-

17 027, ¶ 10.

18   {4}   For these reasons, and those stated in the notice of proposed disposition, we

19 affirm.



                                               3
1   {5}   IT IS SO ORDERED.


2
3                             LINDA M. VANZI, Chief Judge

4 WE CONCUR:


5
6 M. MONICA ZAMORA, Judge


7
8 J. MILES HANISEE, Judge




                                4